The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 July 2022 has been entered.
The disclosure is objected to because of the following informalities: Page 2, in the heading immediately preceding paragraph [0005], it is noted that --OF THE INVENTION-- should be inserted after “SUMMARY” for consistency with PTO guidelines. Page 5, in the heading immediately preceding paragraph [0022], it is noted that --OF THE INVENTION-- should be inserted after “DETAIL DESCRIPTION” for consistency with PTO guidelines. In replacement paragraph [0024], 9th line therein, it is noted that --of FIG. 1C-- should be inserted after “PCB” for an appropriate characterization. Page 9, in paragraph [0035], first line therein, note that --(i.e. Comm)-- should be inserted after “communications” for an appropriate characterization consistent with the labeling in FIG.2. In replacement paragraph [0041], 5th line therein, note that “1 mil and 19 mil” should be rewritten as --1 mil to 3 mil to 5  mil to 7 mil to 9 mil to 11 mil to 13 mil to 15 mil to 17 mil to 19 mil-- for an appropriate characterization consistent with the labeling in Figure 7. In replacement paragraph [0044], 5th & 9th lines therein; in replacement paragraph [0045], first line therein; in paragraph [0046], first & 4th lines therein; in replacement paragraph [0047], first line therein; in replacement paragraph [0048], first & second lines therein: note that --at step-- should be inserted prior to “(810)” (i.e. in paragraphs [0044] & [0045]), inserted prior to “(820)” (i.e. in paragraph [0046]), inserted prior to “(830)” (i.e. in paragraph [0047]) and inserted prior to “(840)” (i.e. in paragraph [0048]), respectively at these instances for an appropriate characterization.  Appropriate correction is required.
The use of the following trademarks: UNIX, Linux, Microsoft XP, AIX, i5/O2 (all in paragraph [0032]) have been respectively noted in this application.  They should be capitalized wherever they appear and be accompanied by the corresponding generic terminology.
Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 3; 8-10, 13, 14; 16, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 2, 9, 16, lines 3, 6, 8 in each claim, note that it is unclear how “a second ground plane” relates to “at least a second ground plane”, recited earlier in claims 1, 8, 15, respectively (i.e. each second ground plane is one in the same feature, each second round is separate and distinct from the other second ground plane, etc.), respectively at these instances and thus clarification is needed.
In claim 2, lines 7, 15; in claim 3, lines 1, 2; in claim 9, lines 7, 15; in claim 10, lines 1, 2; in claim 16, lines 7, 15; in claim 17, lines 1, 2: note that it is unclear how “(a/the) (first/second) end wall of periodic vias” as recited herein would relate to “a (first/second) set of ground vias”, as previously recited in claim 1 (i.e. the end walls vias and the set of ground vias are one in the same feature, the end wall vias and the set of ground vias are separate and distinct features, etc.). Note that if the respective recited vias are indeed one in the same feature, then consistent claim terminology needs to be used to define such a same feature. Appropriate clarification is needed.
In claim 8, last line, note that the recitation of “the aperture” is vague in meaning, especially since it is unclear as to whether the “first aperture” or the “second aperture” is intended by such a singular recitation of “the aperture”.
In claim 10, lines 3-6, note that it is unclear whether the recitations herein would be considered redundant, especially since comparable limitations have already been recited in amended claim 8. Appropriate clarification is needed.
The following claims have been found objectionable for the following reasons:
In claims 1, 8, line 17 in each claim and in claim 15, line 15, note that the term “separated” should be rewritten as --spaced apart--, respectively at these instances for a more appropriate characterization for the intended limitation.
In claims 1, 8, lines 19 & 20 in each claim and in claim 15, line 17, note that the recitation of “a bottom ground plane” should be rewritten as --a bottom of the first ground plane--, respectively at these instances for an appropriate characterization consistent with the earlier recitation of “a first ground plane”.
In claims 1, 8 line 20 in each claim and in claim 15, line 18, note that the recitation of “the second ground plane” should be rewritten as --the at least a second ground plane--, respectively at these instances for consistency in claim terminology.
In claims 1, 8, line 21 in each claim and in claim 15, line 19, note that the recitation of “a top ground plane” should be rewritten as --a top of the at least a second ground plane--, respectively at these instances for an appropriate characterization consistent with the earlier recitation of “at least a second ground plane”.
Applicant's arguments filed 29 July 2022 have been fully considered but they are not persuasive.
Regarding the rejection based on the prior art to Takenoshita et al, applicants’ contend that Takenoshita et al does not disclose every element and limitation of independent claims 1, 8 & 15. In particular, applicants’ contend that Takenoshita et al does not disclose the allowable limitations of claims 5, 12 & 19 now incorporated into independent claims 1, 8 & 15.
In response, the examiner concurs with applicants’ assessment that amended independent claims 1, 8 & 15 now distinguish over the prior art to Takenoshita et al and thus that ground of rejection has now been withdrawn.
Regarding, the objections to the specification and drawings, as well as the rejections based on indefiniteness, applicants’ response has addressed a majority of these issue. However, several objections and rejections based on indefiniteness remain outstanding, as set forth above in the Office action. In particular, it should be noted that in amending independent claims 1, 8 & 15 to include the allowable subject matter of claims 5, 12 & 19 respectively, such amendments now introduce additional points of indefiniteness regarding dependent claims 2, 3, 9, 10, 16 & 17 which recite comparable subject matter to the subject matter incorporated into amended independent claims 1, 8 & 15, but includes different terminology to describe the same features in amended independent claims 1, 8 & 15 and thus would be inconsistent with the terminology used in amended independent claims 1, 8 & 15. Accordingly, it is noted that applicants’ need to address these issues in their next response.
Claims 2, 3; 8-10, 13, 14; 16, 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action.
Claims 1, 6, 7; 15, 20 are allowable over the prior art of record.
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee